Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                         
Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-12 and 19-25 are allowed 
4.	Independent claims 1, 7 and 19 claim a method comprising the process of: obtaining handwriting information of a first handwriting point and handwriting information of a second handwriting point in a character stroke, the handwriting information comprising coordinate information; determining a display effect related to the first handwriting point according to the handwriting information of the first handwriting point and the handwriting information of the second handwriting point; rendering the display effect related to the first handwriting point within a display range of the first handwriting point. The display manner of the character stroke can be enriched through above manner, thereby improving the user experience, in a manner not disclose or suggested in any prior art.  
	The representative closest prior art is Yamamoto US Patent Application (20150002424) hereinafter “Yamamoto” and Gierhart et al., US Patent (5,730,602) hereinafter “Gierhart”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 7 and 19: “1. A processing method for character stroke, comprising: obtaining handwriting information of a first handwriting point and handwriting information of a second handwriting point in a character stroke of a finger or a writing instrument, the handwriting information of the first handwriting point and the handwriting information of the second handwriting point comprising coordinate information; determining a display effect related to the first handwriting point according to the handwriting information of the first handwriting point and the handwriting information of the second handwriting point, wherein the display effect related to the first handwriting point is used to enrich display manners of the character stroke; and rendering the display effect related to the first handwriting point within a display range of the first handwriting point”.
In regards to claims 1, 7 and 19 the representative prior art is Yamamoto and Gierhart. Yamamoto discloses an information processing apparatus can recognize a first operation made up of a first input and a second operation made up of the first input and an input that follows after the first input. Input by an operating object is detected, starts a response corresponding to the first operation after the first input from the operating object is detected, regardless of existence of any input to follow after the first input, in a case that information relating to movement of the operating object moving in a direction parallel to an input subject face, which is the subject for the operating object to perform the first input, satisfies a predetermined condition.
Gierhart discloses a computerized system for teaching handwriting skills to a student displays a character to be written, prompting the student to use a digitizing pen to write the character on a digitizing surface, operating the digitizer to capture pen tilt angle, x, y coordinate values, pen tip pressure, pen tip height, and timing for each pixel. These pen stroke parameters and parameters computed therefrom, including pen tilt direction, are compared with stored corresponding "ideal" or "normal" data and 
In regards to claims 1, 7 and 19 Yamamoto and Gierhart, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “determining a display effect related to the first handwriting point according to the handwriting information of the first handwriting point and the handwriting information of the second handwriting point, wherein the display effect related to the first handwriting point is used to enrich display manners of the character stroke; and rendering the display effect related to the first handwriting point within a display range of the first handwriting point” of the claimed invention.  Claims 2-6 & 25; 8-12; and 20-24 depend from claim 1, 7 and 19 respectively and as such the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ROBERT J MICHAUD/Examiner, Art Unit 2694